DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
 
Response to Amendment
Applicant filed a response; amended claim 1, 3, 4, and 6; and cancelled claim 2 on 09/12/2022.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues: 
“In response to Applicant's arguments that Applicant's specification provides evidence of the criticality of Applicant's positioning, and thus, Applicant's method solves a stated problem, and as such, Applicant's claimed positioning of the label, where it lies on a flow aid portion on an inner wall of a mold, is not merely an obvious engineering design. the Examiner states in the Response to Arguments section of the Office Action that "a mere statement alleging criticality is not persuasive, as evidence is required in establishing criticality or unexpected results." (emphasis added).
However, Applicant respectfully submits that Applicant has not provided "a mere statement alleging criticality", but rather, has provided the required evidence in establishing criticality or unexpected results.

As provided for in M.P.E.P. 2142, "[i]f the examiner determines there is factual support for rejecting the claimed invention under 35 U.S.C. 103, the examiner must then consider any evidence suppo1·ting the patentability of the claimed invention, such as any evidence in the specification or any other evidence submitted by the applicant." This M.P.E.P. section also provides that "[w]hen an applicant properly submits evidence, whether in the specification as originally filed, prior to a rejection, or in reply to a rejection, the examiner must consider the patentability of the claims in light of the evidence."

Applicant respectfully submits that Applicant has provided numerous
citations to Applicant's specification where the required evidence in establishing
criticality or unexpected results has been provided in the specification as
originally filed. As such, Applicant has not provided "a mere statement alleging
criticality", as stated by the Examiner, but rather, has provided evidence in
Applicant's specification for the criticality of Applicant's positioning, which solves
a stated problem, and which, therefore, is not merely an obvious engineering
design.”

Examiner acknowledges Applicant discloses it is ensured that, at least in
the region of the channel-shaped depression, the plastic compound flows between
label and mold wall such that during curing, a resin web is formed there which securely
fixes the label to the fiber-reinforced component and integrates it into the latter and during demolding, the label is securely released together with the component
from the mold. However, the disclosure lacks evidence required in establishing criticality or unexpected results. 
Examiner agrees patentability of the claims must be considered in light of the evidence but notes no evidence has been provided to support criticality or unexpected results from the specific placement of the claimed label. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eberdt (DE102011119223) in view of Zahlen (PG-PUB 2008/0044506). 
	Regarding claim 1, Eberdt teaches a process producing a fiber-reinforced plastic component, comprising the acts of [0005]: 
providing a semifinished fiber product [0029], [0035]; 
applying and fixing a sticker (i.e., an adhesive label) to the semifinished fiber (Figure 2, item 14 and 15 and [0033]-[0034]);  
inserting the semifinished fiber product with label into a mold and closing the mold (Figure 2, [0023], [0034]-[0035], [0057]); and
infiltrating the semifinished fiber product with a plastic compound and curing the plastic compound in the closed mold to form the fiber-reinforced plastic component [0031]. 

Eberdt does not explicitly teach the label lies on a flow aid portion which is formed on an inner wall of the mold with a lattice shaped-arrangement of channel-shaped depressions of which at least one channel-shaped depression has a length which projects beyond the label; wherein during the curing, a resin lattice is formed by the lattice-shaped arrangement which spans the label and which securely integrates the label into the fiber-reinforced plastic component. 

Zahlen teaches a process of resin transfer molding utilizing a tool for disposing a semifinished fiber product, wherein the tool surface comprises a flow aid portion which is formed on an inner wall of the mold with a lattice-shaped arrangement of channel-shaped depressions (Figure 1, item 12; Figure 2, 4, 5, 6, and 8), and wherein the at least one channel-shaped depression spans across the length of the mold and beyond the semifinished fiber product (Figure 1). Zahlen teaches the flow aid portion allows for uniform distribution of the matrix and, therefore, yields an improved product [0011], [0043], [0057].

Both Eberdt and Zahlen are directed towards the same field of endeavor of resin transfer molding. It would have been obvious to one of ordinary skill in the art to improve the mold of Eberdt with the flow aid of Zahlen to allow for uniform distribution of matrix into the semifinished fiber product. Given that the size of the label of Eberdt in view of Zahlen is smaller than the semifinished fiber product, the channel-shaped depression of Eberdt in view of Zahlen would project beyond the label. 

Additionally, while Eberdt in view of Zahlen does not teach the label lies on a flow aid portion, positioning a given component of the prior art anywhere on the mold, including the flow aid portions, is an obvious engineering design. 
While Eberdt in view of Zahlen does not explicitly teach during the curing, a resin lattice is formed by the lattice-shaped arrangement which spans the label and which securely integrates the label into the fiber-reinforced plastic component, given that Eberdt in view of Zahlen discloses a lattice-shaped arrangement of channel-shaped depressions on an inner wall of the mold identical to the claimed channel-shaped depressions, the curing step Eberdt in view of Zahlen would also result in a resin lattice formed by the lattice-shaped arrangement which spans the label and which securely integrates the label into the fiber-reinforced plastic component.


Regarding claim 4, Eberdt in view of Zahlen teaches the process as applied to claim 1, wherein the lattice-shaped arrangement extends over an area which is at least double an area of the label (Eberdt, Figure 2, item 14 and 15).

Regarding claim 5, Eberdt in view of Zahlen teaches the process as applied to claim 1, wherein a width of the at least one channel-shaped depressed lies in a range of 0.1 mm to 4 mm (Zahlen, [0024] and [0044]). 

Regarding claim 6, Eberdt in view of Zahlen teaches the process as applied to claim 1, wherein the lattice-shaped arrangement has a peripheral annular channel (Zahlen, Figure 1; [0044], [0049]). 

Regarding claim 8, Eberdt in view of Zahlen teaches the process as applied to claim 1, wherein the label has a QR code and barcode (Eberdt, Figure 2 and [0011]).  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eberdt (DE102011119223) in view of Zahlen (PG-PUB 2008/0044506), as applied to claim 1, in further view of Tauchi (English Translation of DE4131223). 
Regarding claim 7, Eberdt in view of Zahlen teaches the process as applied to claim 1. 
Eberdt in view of Zahlen does not teach a nonsaturable carrier material.  
Tauchi teaches a decorative article made of polyamide film comprising a printed pattern on one side and an adhesive coating on the other (Abstract and Figure 5-7).
Both Eberdt and Tauchi teach utilizing a sticker comprising a printed pattern. It would have been obvious to substitute the undisclosed material of the sticker of Eberdt with the polyamide film of Tauchi, a functionally equivalent base material for a decorative sticker. 



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, Eberdt in view of Zahlen teaches the process as applied to claim 1, wherein the lattice-shaped arrangement (Eberdt, Figure 2) covers only a portion of the label (Eberdt, Figure 2) and the sticker is a barcode (Ebert, [0011]).  Eberdt in view of Zahlen teaches the width of the grooves lies in the range from 0.1 mm to 4 mm (Zahlen, Claim 7). 

Majumdar teaches a printable label in the form of an applique for adhesively disposing on tires (i.e., a vehicle component) ([0045], [0053]).  Majumdar teaches the label can be a bar code and the applique is no greater than about 2.5 cm wide and 5 cm long (Claim 3).

Filsinger teaches a flow aid configured comprising a plurality of openings or holes, wherein the spacing between the openings or holes can vary between 1 mm and 10 cm, with a diameter of the openings or holes between 10 microns and 5 mm [0036]. 

Eberdt, Zahlen, Majumdar, and Filsinger, individually or in combination, do not teach the lattice-shaped arrangement covers less than 30 percent of an area of the label or less than 20 percent of the area of the label. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANA C PAGE/Examiner, Art Unit 1745